Citation Nr: 0104240	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  97-24 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for coronary artery disease 
and atelectasis as a result of exposure to herbicides.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




REMAND

The veteran had active duty from September 1966 to September 
1969.  Service records reflect that the veteran served in 
Vietnam for one year.  

The veteran's service medical records are negative for the 
claimed conditions and no chronic disease as defined in 
38 C.F.R. § 3.307, 3.309 was manifested to a degree of 10 
percent within a year of discharge.  CAD appears to have been 
first detected in the 1980s and atelectasis in the 1990s, 
many years after the veteran was discharged from active 
service.

The veteran feels that a flare-up of viral pericarditis that 
appeared shortly after discharge from active service merits 
consideration.  Goddard Hospital records reflect that the 
veteran was hospitalized for chest pain symptoms in December 
1969, shortly after leaving active military service.  An 
electrocardiogram (EKG) showed diffuse ST-segment elevation 
and a Goddard Hospital physician felt that the veteran had 
probable pericarditis of viral origin.  No other abnormal 
coronary signs or symptoms were found at that time.  

In September 1998, the RO requested an opinion as to whether 
it is "more likely than not that the onset of pericarditis 
of December 6, 1969, had its onset in service."  An examiner 
noted that although the veteran currently reported continuity 
of chest pain since 1969, the claims file reflected no 
complaint of chest pain between 1969 and 1988.  The examiner 
added, "According to submitted medical records, the 
pericarditis appeared to resolve without residual cardiac 
problems, and he did not experience further chest pain until 
1988.  This later chest pain was attributed to coronary 
artery disease, although its clinical presentation was 
somewhat atypical."  Thus, the examiner ruled out a 
connection between pericarditis and the later appearing CAD, 
which eliminates one theory of service connection; however, 
the examiner did not address (and had not been asked) whether 
any incident of service, including exposure to herbicides in 
Vietnam, resulted in CAD or atelectasis.  

The Board may not speculate as to the likelihood of a medical 
connection; the Board may consider only independent medical 
evidence to support its findings and may not rely on its own 
unsubstantiated opinion to support a decision.  Colvin v. 
Derwinski, 1 Vet. App. 175 (1991).  Therefore a remand will 
be necessary to determine whether it is at least as likely as 
not that either CAD or atelectasis is the result of active 
service including exposure to herbicides in Vietnam.  

Accordingly, this case is REMANDED for the following:

1.  The claims file should be forwarded to 
the physician who performed the September 
1998 VA general medical examination.  If 
that physician is not available, a 
qualified substitute may be used.  The 
physician is asked to review the claims 
folder giving special attention to the 
service medical records and to note that 
review in the report.  The examiner is 
requested to offer an opinion addressing 
whether it is at least as likely as not 
that exposure to herbicide agents or any 
other incident of active service resulted 
in CAD and/or atelectasis.  A complete 
rationale should be set forth in a legible 
report.  The veteran may be re-examined 
for this purpose, if necessary.

2.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

4.  If the benefit sought on appeal 
remains denied the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


